DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is in response to the Amendment filed on the date: March 29, 2021.
Claims 1-20 are currently pending.  Claims 1 and 16 have been amended.  No claims have been canceled or are new.

Response to Arguments
Rejections under 35 U.S.C. 103
Applicant’s arguments, see REMARKS pages 6-7, with respect to the rejection(s) of claim(s) 1 and 16 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chhor et al. 2003/0029920.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 10, 12-13, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamm et al. 2010/0326177 (US Publication equivalent to DE102007031110A1 disclosed by the applicant and called Kamm hereinafter), in view of Viswanathan et al. 2016/0150632 (called Viswanathan hereinafter and previously cited) and further in view of Chhor et al. 2003/0029920 (called Chhor hereinafter and newly cited).

Regarding independent claim 1, Kamm teaches, in Figure 1, a control unit (Fig. 1), comprising: 
a processing device (para [0020]; 22) located on a circuit board (the control device 22 would be on a circuit board); 
a diagnostic circuit (para [0023]; 22) located on the circuit board, wherein the diagnostic circuit is electrically connected to the processing device via an electrical connection (para [0023]; the processing device and diagnostic circuit are a part of a singular device thus would have electrical connections to each other); and 
a sheathing (para [0020]; the casing/cover for the diagnostic and control system 22 to insulate the device from other electrical components), wherein the sheathing covers and electrically insulates the electrical connection, 
wherein the diagnostic circuit includes an electrical interface (28) and is configured to sample an electrical signal at the electrical connection and provide the result to the electrical interface (para [0023-0024]). 
	Kamm fails to teach wherein the sheathing includes a molded material that substantially encompasses the processing device and the electrical connection such that it covers and electrically insulates the electrical connection, and wherein the electrical interface is accessible via an opening through the molded material of the sheathing.
Viswanathan teaches, in Figures 12-13, wherein the sheathing includes a molded material (1180) that substantially encompasses the processing device (1020) and the electrical connection (wiring between 1020 and 1030) such that it covers and electrically insulates the electrical connection, and wherein the electrical interface is accessible via an opening (1210, 1310) through the molded material of the sheathing.

	Kamm and Viswanathan fail to teach wherein the sheathing substantially encompasses the circuit board such that it substantially covers a top surface and a bottom surface of the circuit board; wherein the circuit board consists of a single exposed area that is exposed at the opening through the molded material of the sheathing.
Chhor teaches, in Figures 6, 9 and 10, wherein the sheathing (72 or 74) substantially encompasses the circuit board (82 with 88) such that it substantially covers a top surface (above 82) and a bottom surface (below 82) of the circuit board; wherein the circuit board consists of a single exposed area (88 with 78) that is exposed at the opening through the molded material of the sheathing (Figs. 6, 9 and 10).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Kamm and Viswanathan with the top and bottom mold plates for electronic devices as described by Chhor for the purpose of protecting electronic components from external environments while providing a way to help dissipate heat during operation of the circuit.

Regarding claim 2, Kamm, Viswanathan and Chhor teach the control unit of claim 1, Viswanathan further teaches wherein the sheathing encompasses the portions of the diagnostic circuit other than the electrical interface (Fig. 13). 

Regarding claim 8, Kamm, Viswanathan and Chhor teach the control device of claim 1, Kamm further teaches wherein the diagnostic circuit comprises an encoder that is connected to the interface, and wherein the encoder is configured to control the interface (para [0023-0024]). 

Regarding claim 10, Kamm, Viswanathan and Chhor teach the control device of claim 8, Kamm further teaches wherein the diagnostic circuit comprises a trigger with one or more inputs, wherein the trigger is connected to the encoder, and wherein the trigger is configured to activate and/or deactivate the encoder based on a signal received by the one or more inputs (para [0023]; activation of testing based on error being detected or not). 

Regarding claim 12, Kamm, Viswanathan and Chhor teach the control device of claim 1, Kamm further teaches wherein the diagnostic circuit is configured to provide bi-directional communication with the processing device via the interface and the electrical connection (para [0022-0024]). 

Regarding claim 13, Kamm, Viswanathan and Chhor teach the control device of claim 1, Kamm further teaches wherein the interface comprises at least one of a serial interface and a serial bus (para [0028]; communication between 22 and 30 through interface 28). 

Regarding independent claim 16, Kamm teaches a method (Abstract), the method comprising: 
connecting a diagnostic circuit (para [0023]; 22) to a processing device (para [0020]; 22) via an electrical connection (para [0023]; the processing device and diagnostic circuit are a part of a singular device thus would have electrical connections to each other); and 
applying a sheathing (para [0020]; the casing/cover for the diagnostic and control system 22 to insulate the device from other electrical components) such that the sheathing covers and electrically insulates the electrical connection, 
wherein the diagnostic circuit includes an electrical interface (28) and is configured to sample an electrical signal at the electrical connection and provide the result to the electrical interface (para [0023-0024]). 
Kamm fails to teach wherein the sheathing includes a molded material that substantially encompasses the processing device and the electrical connection such that it covers and electrically insulates the electrical connection, and wherein the electrical interface is accessible via an opening through the molded material of the sheathing.

Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Kamm with the encapsulation method as described by Viswanathan for the purpose of maximizing the protection of circuit components while providing an electrical connection to the circuit components through the encapsulation.
Kamm and Viswanathan fail to teach wherein the sheathing substantially encompasses the circuit board such that it substantially covers a top surface and a bottom surface of the circuit board.
Chhor teaches, in Figures 9 and 10, wherein the sheathing (72 or 74) substantially encompasses the circuit board (82 with 88) such that it substantially covers a top surface (above 82) and a bottom surface (below 82) of the circuit board; and wherein the circuit board consists of a single exposed area (88 with 78) that is exposed at the opening through the molded material of the sheathing (Figs. 6, 9 and 10).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Kamm and Viswanathan with the top and bottom mold plates for electronic devices as described by Chhor for the purpose of protecting electronic components from external environments while providing a way to help dissipate heat during operation of the circuit.

Regarding claim 19, Kamm, Viswanathan and Chhor teach the method of claim 16, Viswanathan further teaches wherein the sheathing encompasses the portions of the diagnostic circuit other than the electrical interface (Fig. 13). 


Claims 3, 4, 9, 11, 14-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamm, in view of Viswanathan, in view of Chhor and further in view of Ueda et al. 5513878 (called Ueda hereinafter and previously cited).

Regarding claim 3, Kamm, Viswanathan and Chhor teach the control device of claim 1, but fails to teach wherein the diagnostic circuit functions independently from the processing device. 
Ueda teaches wherein the diagnostic circuit functions independently from the processing device (Fig. 2; 2, 4 and 5).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Kamm, Viswanathan and Chhor with the independent diagnostic and processing circuits as described by Ueda for the purpose of determining when to activate a vehicle rider protection apparatus.

Regarding claim 4, Kamm, Viswanathan and Chhor teach the control device of claim 1, but fails to teach wherein the diagnostic circuit is configured to scan the electrical connection without altering input or output signals of the processing device. 
Ueda teaches wherein the diagnostic circuit is configured to scan the electrical connection without altering input or output signals of the processing device (Fig. 4; takes data from the processing circuit and does a comparsion).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Kamm, Viswanathan and Chhor with the independent diagnostic and processing circuits as described by Ueda for the purpose of determining when to activate a vehicle rider protection apparatus.

Regarding claim 9, Kamm, Viswanathan and Chhor teach the control device of claim 8, but fails to teach wherein the diagnostic circuit comprises an analog-to-digital converter that is connected to the encoder, and wherein the analog-to-digital converter is configured to provide a digital value for at least one of a current and a voltage flowing through the electrical connection. 

Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Kamm, Viswanathan and Chhor with the independent diagnostic and processing circuits as described by Ueda for the purpose of determining when to activate a vehicle rider protection apparatus.

Regarding claim 11, Kamm, Viswanathan and Chhor teach the control unit of claim 8, but fail to teach wherein the encoder is configured to scan signals of at least one data source of the processing device and provide them to the interface. 
Ueda teaches wherein the encoder (2C) is configured to scan signals of at least one data source of the processing device and provide them to the interface (13).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Kamm, Viswanathan and Chhor with the independent diagnostic and processing circuits as described by Ueda for the purpose of determining when to activate a vehicle rider protection apparatus.

Regarding claim 14, Kamm, Viswanathan and Chhor teach the control device of claim 2, but fail to teach wherein the processing device and the diagnostic circuit are included in an integrated circuit. 
Ueda teaches wherein the processing device and the diagnostic circuit are included in an integrated circuit (Fig. 2).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Kamm, Viswanathan and Chhor with the independent diagnostic and processing circuits as described by Ueda for the purpose of determining when to activate a vehicle rider protection apparatus.

Regarding claim 15, Kamm, Viswanathan and Chhor teach the control device of claim 2, but fail to teach wherein the processing device and the diagnostic circuit are included in a system base chip. 
Ueda teaches wherein the processing device and the diagnostic circuit are included in a system base chip (Fig. 2).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Kamm, Viswanathan and Chhor with the independent diagnostic and processing circuits as described by Ueda for the purpose of determining when to activate a vehicle rider protection apparatus.

Regarding claim 20, Kamm, Viswanathan and Chhor teach the method of claim 16, but fail to teach wherein the diagnostic circuit functions independently from the processing device. 
Ueda teaches wherein the diagnostic circuit functions independently from the processing device (Fig. 2; 2, 4 and 5).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Kamm, Viswanathan and Chhor with the independent diagnostic and processing circuits as described by Ueda for the purpose of determining when to activate a vehicle rider protection apparatus.

Claims 5-7 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamm, in view of Viswanathan, in view of Chhor and further in view of Johnson et al. 2010/0041261 (called Johnson hereinafter and previously cited).

Regarding claim 5, Kamm, Viswanathan and Chhor teach the control device of claim 1, but fails to teach wherein the sheathing comprises a plastic compound applied directly to the electrical connection. 
Johnson teaches wherein the sheathing comprises a plastic compound applied directly to the electrical connection (Figs. 19; para [0167]). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Kamm, Viswanathan and Chhor with the 

Regarding claim 6, Kamm, Viswanathan and Chhor teach the control device of claim 1, but fails to teach wherein the interface is completely enclosed by the sheathing. 
Johnson teaches wherein the interface is completely enclosed by the sheathing (Fig. 19; para [0167]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Kamm, Viswanathan and Chhor with the encapsulation of electrical components as described by Johnson for the purpose of protecting and insulating the electrical components from each other and other external electrical components.

Regarding claim 7, Kamm, Viswanathan, Chhor and Johnson teach the control device of claim 6, Johnson further teaches wherein the sheathing is arranged to be selectively removed in the area of the interface (Fig. 19; end panel contacts 114 are exposed for connecting to another device). 

Regarding claim 17, Kamm, Viswanathan and Chhor teach the method of claim 16, but fails to teach wherein the step of applying the sheathing occurs after the diagnostic circuit and the processing device are connected via the electrical connection. 
Johnson teaches wherein the step of applying the sheathing occurs after the diagnostic circuit and the processing device are connected via the electrical connection (Fig. 19; para [0167]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Kamm, Viswanathan and Chhor with the encapsulation of electrical components as described by Johnson for the purpose of protecting and insulating the electrical components from each other and other external electrical components.

Regarding claim 18, Kamm, Viswanathan, Chhor and Johnson teach the method of claim 17, Johnson further teaches wherein the sheathing includes at plastic compound with at least one of an epoxy, a polymer, and a polyester (para [0167]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kawai discloses “Resin structure having electronic component embedded therein, and method for manufacturing said structure” (see 9922932)
Doi et al. discloses “Semiconductor memory card” (see 2014/0070381)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867